Citation Nr: 1243458	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  03-24 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include as due to sun exposure or radiation exposure.

2.  Entitlement to service connection for osteoarthritis, to include as due to lead exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Historically, in an August 2007 decision, the Board denied the Veteran's claims of service connection for basal cell carcinoma and osteoarthritis.  He appealed that decision to the Veterans Claims Court.  In November 2008, the Court Clerk vacated the Board decision and remanded the case to the Board for development and readjudication consistent with a Joint Motion for Remand (JMR).

In March 2010 the Board remanded this matter to afford the Veteran examinations of his claimed disorders, and again in February 2011 to obtain outstanding treatment records and additional examinations.  Those actions completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  A complete discussion of the RO's compliance with the February 2011 Board Remand is included in both the Duties to Notify and Assist and Remand sections below.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for osteoarthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to sun in service.

2.  In-service sun exposure is related to current skin cancer.


CONCLUSION OF LAW

Skin cancer was incurred in service.  38 U.S.C.A. § 1110, 1131, 54103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2012).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2012).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disorder and the post-service symptomatology.  Clyburn v. West, 12 Vet. App. 296, 302 (1999).

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2012); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2012).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran is claiming service connection for skin cancer.  He contends that he sustained significant sun exposure during service that caused his skin cancer.  In the alternative, he argued that his basal cell carcinoma is due to radiation exposure.  As the Board is granting the claim based upon sun exposure, the alternative theory of entitlement need not be addressed.

The Veteran's service treatment records are negative for any complaints of, or treatment for, any skin-related disability.  At a February 1955 separation examination, he made no complaints regarding his skin, and upon examination, his skin had no abnormalities.

The first, post-service clinical evidence of symptoms relating to basal cell carcinoma was a July 2000 VA medical report where the Veteran was concerned about a lesion on the side of his neck.  Examination revealed that there was a 1/4 centimeter (cm) erythematous lesion on the right side of his neck with a horn type growth extending from it.  The diagnosis was a skin lesion.  

A September 2000 VA medical report indicated the Veteran's complaint of an irritating, 1-cm skin lesion on the right side of his neck that had been there for the past year.  The skin lesion was excised from his neck, and he healed without infection.

In an August 2001 VA medical report, the Veteran complained of a lesion on the left hand dorsum, right arm, and right scalp.  The diagnosis was rule out squamous cell carcinoma, and the physician performed a shave biopsy of the left hand, right arm, and right scalp.  A November 2001 VA medical report showed that the Veteran had multiple lentigos on his arms and forehead.  The diagnosis was squamous cell carcinoma of the left hand and right arm.  A few weeks later, he reported a small raised lesion with a central indentation in his right outer ear.  It was not painful but very pruritic.  

In a February 2002 medical report, the Veteran complained of a spot on his head that he wanted the physician to examine.  The physician found a 1-cm lesion on the right upper occipital area that appeared white and scaly with clear margins.  A July 2002 medical report showed the Veteran complaining of ear pain.  His tympanic membranes were bulging with purulent yellow drainage, and he had a small sore in the right ear canal.

An August 2002 medical report revealed that the Veteran had a history of squamous cell carcinoma of the right arm and left hand and actinic keratosis.  He had a scaly area in his scalp, a lesion inside the right ear that swelled up and bled, and raised discolored areas on his back and chest.  The diagnostic assessment was rule out basal cell carcinoma of the right conchal bowl and lentigo versus lentigo maligna.  The physician performed a shave biopsy on the right conchal bowl and a punch biopsy on the left back.  

In an October 2002 medical report, the Veteran's right conchal bowl lesion was biopsied and found to be a basal cell carcinoma.  The Veteran denied any otalgia, otorrhea, dysphagia, odynophagia, weight loss, voice changes, or neck lesions.  The physician excised the basal cell carcinoma of the right conchal bowl.  The pathology report showed that the basal cell carcinoma extended to deep margin and lateral margin.  The following month, the Veteran underwent an elective re-excision of the basal cell carcinoma with split-thickness skin graft to the resultant lesion.

An August 2003 VA medical report showed the Veteran complaining of a lesion on the left side of his nose that bled when he picked that area and lesions on his left and right temple, upper chest, and back.  Examination revealed hyperkeratotic lesions on the dorsum of the hands and arms and right and left temple.  There was a papule on the left nose.  The diagnosis was actinic keratosis and rule out basal cell carcinoma of the left nose.  He underwent cryosurgery of the hyperkeratotic lesions and a shave biopsy of the left nose.  In a September 2003 medical report, the biopsy of the left nose lesion showed a diagnosis of bowenoit actinic keratosis.

In a May 2006 letter, the Veteran's private physician, Dr. K.O. stated that she found in her research that submarine mechanics like the Veteran were exposed to asbestos, non-ionizing radiation, ultraviolet radiation, lead, noise from turbine engines, and heat and heavy physical work in hot environments.  She stated that the Veteran suffered from squamous cell carcinoma of the skin, which was a direct result of ultraviolet radiation.  She opined that although he might have developed at least some of his current conditions over his lifetime, the severity of his conditions were likely to have been created, accelerated, and/or exacerbated by the hazardous conditions he was exposed to during service.

This medical opinion suggested a relationship between service and skin cancer; however, the Board finds that the opinion is not supported by adequate rationale, as the impact of the Veteran's pre-service sun exposure when he grew up and worked on a farm was not addressed.  This weighs against the probative value of the opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Veteran testified before a decision review officer (DRO) in May 2006 that he was first diagnosed with cancer approximately four or five years previously.  He revealed that in researching basal cell carcinoma, he found that the manifestation of skin cancer from sun exposure could occur anywhere from ten to fifty years.  He also reported that since discharge from service, he had not been exposed to sun because he had remained in buildings for almost his entire career.  

The Veteran noted that he spent a lot of time outdoors every day working on and repairing submarines as a mechanic during service but never had heat stroke or heat exhaustion.  He further indicated that he grew up on a farm and worked as a farmer before enlisting in the service and was exposed to the sun daily.  He also testified that he did not wear any sunscreen during service and was never treated for sunburns.

Pursuant to the Court's November 2008 decision to vacate and remand the matters for further development, the Board remanded the issues to schedule the Veteran for an examination of his basal cell carcinoma.  Finding good cause for his failure to appear for his scheduled VA examination, the Board again remanded the matter in February 2011.

Prior to the February 2011 Remand, the Veteran's treating physician, Dr. J.C., a Board certified dermatologist, submitted a letter in February 2010 in support of the Veteran's claim.  He offered the following, in pertinent part:

I understand that [the Veteran] served in the U.S. Navy during the Korean War.  I understand that he served at Pearl Harbor, HI and in San Diego, CA.  I treat a number of WWII and Korean-war era veterans.  Currently, I have more than 20 patients who are WWII and Korean-war era veterans.

I reviewed [the Veteran's] claims file.  In particular, I reviewed his medical records from his treatment at the VA Hospital in Murfreesboro, TN, as well as those medical records provided from his time while he was in the service.  I understand that he was not treated for any skin conditions while he was in the service.

In addition, I have included my own treatment file.

Having reviewed [the Veteran's] VA claims file and my own treatment notes and examined his current condition, it is my opinion that his basal cell and squamous cell carcinoma is at least as likely related to the exposures he experienced while in service.  This is because we know that any skin cancer can be a direct result of cumulative sun exposure over one's lifetime.

In addition, in my experience, many of my patients who served in the military during the Korean War or World War II now suffer from some form of skin cancer, which was likely caused or aggravated by their sun exposure while serving in the south Pacific.

[The Veteran's] sun exposures in the Pacific, while serving in the Navy certainly contributed to his later development of basal cell and squamous cell carcinoma.  Thus, it is my opinion that [the Veteran's] basal cell carcinoma is at least as likely as not related to his experiences in service.

This medical opinion weighs in favor of the Veteran's claim for service connection as it appears to establish the requisite nexus between in-service sun exposure and current basal cell carcinoma, supported by a rationale and the physician's expertise.  While Dr. J.C. did not specifically address or discuss the Veteran's pre and post-service sun exposures, she did indicate that "skin cancer can be a direct result of cumulative sun exposure over one's lifetime."

The Veteran underwent a VA examination of his basal cell carcinoma in February 2011.  After examining the Veteran, the VA examiner opined that skin cancers [was] less likely as not (less than 50/50 probability) caused by or a result of sun exposure during military service.  The VA examiner explained:

The veteran has been exposed to the sun with significant outdoor exposure during his life including working on a farm as a child, military service in the Pacific, working at a gas station, and most likely working outdoors such as mowing the yard as well as recreational activities at some point in his life.  All of these exposures are cumulative in the development of skin cancers and there is no exact method to determine which exposure contributed more significantly to the development of the skin cancers.  Looking at the years of exposure in his life would indicate that most of his exposure was prior and after his 4 years of military service indicating that the military service was less likely the case of his skin cancers.

Here, as instructed by the March 2010 and February 2011 Board Remands, the VA examiner did not specifically comment on the private opinions already of record, which support the claim.  Indeed, the February 2011 VA examiner himself indicated that sun exposure was cumulative in the development of skin cancer.  This is, in fact, consistent with Dr. J.C.'s medical opinion.  While he also concluded that there was no exact method to determine which exposure was most significant in the cancer development, the examiner nonetheless opined that the Veteran's period of service was less likely the cause of his current condition.

In September 2012, Dr. A.G. submitted a memorandum addressing the Veteran's claim of service connection for skin cancer.  She noted her review of the Veteran's claims file and pertinent medical records.  In pertinent part, Dr. A.G. offered the following:

Skin cancer is the most common of all human cancers, with 1 million people in the U.S. diagnosed each year with some type of the disease . . . Like many cancers, skin cancers start as precancerous lesions.  These precancerous lesions are changes in skin that are not cancer, but could become cancer over time . . . There are certain groups of individuals who may be at increased risk of skin cancer.  People of fair skin, especially types that freckle, sunburn easily, or become painful in the sun; people with light (blond or red) hair and blue or green eyes; and people who have already been treated for skin cancer have an increased risk of developing skin cancer . . . . 

In conclusion, it was noted that [the] veteran has experienced significant sun exposure due to outdoor activities including working on the farm as a child, military service in the Pacific, working at a gas station, as well as, recreational activities.  The veteran had several risk factors for the development of skin cancer including race and significant sun exposure at a young age and throughout his lifetime.  Therefore, I concur with Dr. [J.C.] that it is more likely than not that the extensive sun exposure was a significant contributory factor to the development of both basal cell carcinoma and squamous cell carcinoma.  It is also more likely than not that the veteran's exposure during service contributed along with other exposures to the development of multiple episodes of skin cancer.

In this case, the contention that the Veteran's skin cancer is related to his sun exposure during active service is supported by the medical opinion of the private physician, Dr. A.G.  Indeed, while the February 2011 VA examiner ultimately found that the Veteran's in-service sun exposure was less likely the cause of his skin cancer even after recognizing the possibility of a relationship and the cumulative effect of sun exposure, his medical opinion was deemed inadequate for failure to address the specific questions in the February 2011 Board Remand.  

The Board is also cognizant of the holding in Jones v. Shinseki, 23 Vet. App. 382 (2010), where the Court stated that while VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  In essence, the Court in Jones acknowledged, there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  

Here, although the Veteran had exposure to the sun both prior to and after active service, Drs. J.C.'s and A.G.'s medical opinions clearly linked the Veteran's skin cancer to his sun exposure during service and provides highly probative evidence in support of his claim for service connection.

In light of the foregoing, the Board finds that the preponderance of the evidence is in favor of granting service connection for skin cancer, to include as due to sun exposure.  Indeed, the Veteran's service in the Pacific has been verified and his sun exposure while on active duty is found to be consistent with the nature and circumstances of his service.  His post-separation medical treatment records indicate that he was initially treated for skin cancer symptoms July 2000, followed by several subsequent diagnoses of basal cell carcinoma and squamous cell carcinoma, affecting numerous parts of the body.  While the diagnosis of skin cancer was not rendered within the first year of his separation from service or for many years thereafter, the file contains a medical opinion from a private physician etiologically relating his skin cancer to in-service sun exposure.  

The Board finds this opinion to be probative and persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Accordingly, in affording the benefit-of-the-doubt, the Board resolves this issue in favor of the Veteran and the appeal is granted.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

In this case, the Board is granting in full the benefit sought on appeal with respect to the issue adjudicated herein.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Service connection for skin cancer, to include as due to sun exposure or radiation exposure, is granted.


REMAND

At the outset, the Board must highlight that this matter has been previously remanded in May 2010 and February 2011.  As discussed below, the issue is again being remanded for noncompliance with the Board's Remand directives.  Although the Board sincerely regrets the further delay, another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As discussed in the February 2011 Remand, the Veteran's osteoarthritis was first noted in 2000, more than four decades after his separation from service.  The record contains private medical opinions dated in May 2006 and February 2010, from the same treating physician, attributing his osteoarthritis to "repetitive, heavy work with awkward positions, non-iodizing radiation, and lead" but there was a limited basis for the opinions offered.

In February 2011, pursuant to the Board Remand, the Veteran was afforded a VA examination of his osteoarthritis.  After a physical examination, the examiner diagnosed the Veteran with generalized osteoarthritis.  As to the etiology of the Veteran's condition, the examiner opined that "[o]steoarthritis is less likely as not (less than 50/50 probability) caused by or a result of military service and lead exposure."  The examiner offered the following rationale:

The veteran's osteoarthritis is most likely due to his age and not due to military service or lead exposure.  He has not been diagnosed with other lead associated problems such as gastrointestinal colic or peripheral neuropathies/paralysis during or around the time of his potential exposure.  Lead can be deposited in the bones over time but I am not aware of any lead associated arthritis condition.  Lead toxicity can elevate uric acid levels thereby leading to gout in some individuals.  From this the same individual could develop gouty arthritis.  The veteran has not had symptoms of or diagnosed with gout.  No renal disease or anemia, also associated with lead exposure, has been diagnosed.  The veteran has multiple x-rays for various reasons and noted on several of these are diffuse and generalized osteoarthritis which is appropriate for his age of 80.  No trauma is noted to any particular joint during military service.  Therefore, in my opinion, this veteran[']s osteoarthritis is not due to military service or lead exposure.

The Board finds this opinion inadequate for VA compensation purposes.  As explicitly directed by the Board in the February 2011 Remand, the examiner was asked to specifically comment on the private opinions already of record attributing the Veteran's osteoarthritis to his work on board naval ships.  Indeed, the private medical opinions indicated that the Veteran's condition was due to repetitive, heavy work with awkward positions, non-iodizing radiation, and lead.  The February 2011 examiner failed to address the significance, if any, of the favorable, private medical opinions.

In addition, it appears that additional medical evidence was obtained and added to the claims file after the February 2011 VA examination.  Indeed, this information was submitted pursuant to the February 2011 Board Remand, which instructed the RO to obtain all outstanding VA medical treatment from August 2003 to the present.  As such, the February 2011 VA examiner's medical opinions were based on an incomplete review of the Veteran's medical record.

In this regard, the Court has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary and that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Based on the above, an addendum medical opinion is necessary to address the issue discussed above.

Parenthetically, the Board notes that the February 2011 medical opinion provided by the VA examiner was also deemed inadequate with respect to the claim of service connection for skin cancer for the same reasons outlined above.  However, in contrast to the issue of service connection for osteoarthritis, remanded herein, the Veteran submitted additional, favorable evidence regarding his skin cancer claim and as such, his claim for service connection for skin cancer was granted.  Here, the Veteran did not provide an additional medical opinion as to the etiology of his osteoarthritis.  As such, the question as to whether the Veteran's osteoarthritis is related to his active service, to include exposure to lead, remains.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request that the February 2011 VA examiner provide an addendum medical opinion regarding the issue of service connection for osteoarthritis, to include as due to lead exposure.  The claims file, to include a copy of this Remand, must be made available to, and be reviewed by, the examiner, in their entirety.  The examiner should note such review in the examination report (another physical examination of the Veteran is not required).

After a complete review of the record, the examiner should render an opinion as to whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran's current osteoarthritis is related to any in-service event or injury.

The examiner is asked to specifically comment on the favorable private opinions already of record (from the Veteran's treating physician in May 2006 and February 2010) attributing his osteoarthritis to active service, particularly his work on board Naval ships.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report.

In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology.

If the February 2011 VA examiner is no longer available, the claims file should be reviewed by a VA physician for the medical opinion as requested above.  The claims file must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.

2.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  

In this regard, ensure that the detailed questions asked by the Board have been addressed by the examiner.

If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

3.  When the development requested has been completed, and compliance with the requested actions has been ensured, this case should again be reviewed by the RO on the basis of the additional evidence.

If the benefit sought is not granted, the appellant and his representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


